ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that BARBARA K. LEWINSON of EAST *516BRUNSWICK, who was admitted to the bar of this State in 1981, be publicly reprimanded for reckless conduct in violation of RPC. 1.15(a) and (d) for her failure to maintain adequate business records during 1984 and 1985, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted, and BARBARA K. LEWINSON is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.